PER CURIAM.
The city of Sarasota, a municipality of Florida, filed a petition in the United States District Court for the Southern District of Florida., under the provisions of sections 78, 79, and 80 of the National Bankruptcy Act, added by the Act of May 24, 1934 (11 U.S. C.A. §§ 301-303), for approval and1 confirmation of a plan of readjustment of its indebtedness. Appellants, owners of certain bonds of the city, were permitted to intervene in opposition thereto and, urging the unconstitutionality of the law on various grounds, prayed for the dismissal of the proceeding. From an adverse ruling this appeal was prosecuted.
On the authority of Ashton v. Cameron Comity Water Improvement District No. One., 56 S.Ct. 892, 80 L.Ed.-, decided May 25, 1936, the judgment is reversed and the case remanded, with instructions to dismiss the proceeding.